Applicant’s election without traverse of Group I (claims 1-14) is acknowledged.  Claims 15-21 are withdrawn from further consideration.

Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chern (United States Patent 9,496,425, cited in the Information Disclosure Statement filed on August 19, 2019) together with Or-Bach (United States Patent 10,115,663).
As to independent claim 1, Chern discloses an image sensor for sensing at least one of deep ultraviolet (DUV) radiation, vacuum ultraviolet (VUV) radiation, extreme ultraviolet (EUV) radiation and charged particles (see the entire patent, including the Fig. 3G disclosure), the image sensor comprising:  a semiconductor membrane 302 including circuit elements 305 formed on a first surface of the semiconductor membrane (column 9, lines 46-48) and first metal interconnects 307 (column 9, line 66) formed over the circuit elements; a pure boron layer 306 formed on a second surface of the semiconductor membrane, wherein the semiconductor membrane includes a boron-doped region extending from second surface into the semiconductor membrane such that the boron-doped region is disposed immediately adjacent to the pure boron layer (column 9, lines 60-64).
The difference between claim 1 and Chern is claim 1’s metal interconnects comprise a refractory metal, while Chern’s metal interconnects comprise “Al, Cu, or another metal” (column 8, lines 9-11).

It would have been obvious to one skilled in the art to form Chern’s metal interconnects of refractory metal tungsten, because Or-Bach teaches that a semiconductor device’s interconnects are conventionally formed of refractory metal tungsten.
As to dependent claim 2, Chern’s semiconductor membrane 302 comprises an epitaxial layer having a thickness T1 in the range of 10 µm to 40 µm (column 6, lines 27-28).
As to dependent claim 3, Chern’s pure boron layer 306 has a thickness T2 in the range of 2 nm to 20 nm (column 7, lines 31-32).
As to dependent claim 4, Chern’s image sensor further comprises an anti-reflection coating deposited on an outward-facing surface of the pure boron layer (paragraph bridging columns 7 and 8).
As to dependent claim 5, Chern’s image sensor further comprises a protection layer formed over the circuit elements such that the first metal interconnects are entirely disposed between the semiconductor membrane and said protection layer (column 8, lines 11-13).
As to dependent claim 7, the obvious Chern/Or-Bach image sensor’s first metal interconnects comprise at least one of tungsten and molybdenum (as explained above in the rejection of independent claim 1).
As to dependent claim 9, Chern’s image sensor comprises one of a charge-coupled device (CCD) and a CMOS device (column 5, lines 1-3).
As to independent claim 10, Chern discloses an image sensor for sensing at least one of deep ultraviolet (DUV) radiation, vacuum ultraviolet (VUV) radiation, extreme ultraviolet (EUV) radiation and charged particles (see the entire patent, including the Fig. 3G disclosure), the image sensor comprising:  a semiconductor membrane 302 having a first p-type doping concentration and including circuit elements 305 formed on a first surface thereof (column 9, lines 46-48); first metal interconnects 307 connected to at least one of said circuit elements; a pure boron layer 306 formed on a second surface of the semiconductor membrane; and a p-doped layer formed in the semiconductor membrane immediately adjacent to the pure boron layer (column 9, lines 60-64), said p-doped layer having a second p-type doping concentration that is greater than said first p-type doping concentration (because of the out-diffusion of boron from the pure boron layer 306 into the lightly boron doped semiconductor membrane 302 – column 9, lines 60-64).
The difference between claim 1 and Chern is claim 1’s metal interconnects comprise a refractory metal, while Chern’s metal interconnects comprise “Al, Cu, or another metal” (column 8, lines 9-11).
Or-Bach teaches that a semiconductor device’s interconnects are conventionally formed of refractory metal tungsten (column 38, lines 8-10).
It would have been obvious to one skilled in the art to form Chern’s metal interconnects of refractory metal tungsten, because Or-Bach teaches that a semiconductor device’s interconnects are conventionally formed of refractory metal tungsten.
As to dependent claim 11, a thickness of Chern’s pure boron layer 306 is between 2 nm and 20 nm (column 7, lines 31-32) and a thickness of its semiconductor membrane 302 is between 10 µm and 40 µm (column 6, lines 27-28).
As to dependent claim 12, Chern’s image sensor further comprising an anti-reflection or protective layer (paragraph bridging columns 7 and 8), and wherein the thickness of the pure boron layer 306 is between 3 nm and 10 nm (column 7, lines 31-32).
As to dependent claim 13, the obvious Chern/Or-Bach image sensor’s first metal interconnects comprise at least one of tungsten and molybdenum (as explained above in the rejection of independent claim 10).

Claims 6, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705. 
/MARK V PRENTY/Primary Examiner, Art Unit 2814